Balletta, J.,
dissents, and votes to affirm the order appealed from with the following memorandum, with which O’Brien, J., concurs: On August 9, 1987, the plaintiff twisted her ankle when she stepped into a hole in a parking lot near Shea Stadium. An hour later, she arrived at the Syosset Community Hospital (hereinafter the hospital). After some X-rays of her ankle were taken, the plaintiff was told that she only had a sprained ankle and was released after an ace bandage had been placed around the ankle.
On December 16, 1987, however, the plaintiff underwent a "lateral ankle reconstruction”, after being diagnosed as having sustained a complete tear of the lateral collateral ligament. A year and a half later, she commenced this action *474against Kinney Systems, Inc. (the company that leased the parking lot where she fell), the City of New York (the owner of the parking lot), the two doctors who treated her at the hospital and the hospital. With regard to the hospital, the only defendant involved on this appeal, the plaintiff alleged, inter alia, that it failed to properly diagnose and treat a tear of the lateral collateral ligament, and that she was discharged without adequate instructions for follow-up care.
It is well established that summary judgment will only be granted if there are no material and triable issues of fact (see, Sillman v Twentieth Century-Fox Film Corp., 3 NY2d 395, 404), and that "the proponent of a summary judgment motion must make a prima facie showing of entitlement to judgment as a matter of law, tendering sufficient evidence to demonstrate the absence of any material issues of fact” (Alvarez v Prospect Hosp., 68 NY2d 320, 324; see, Winegrad v New York Univ. Med. Ctr., 64 NY2d 851, 853). In the instant case, the hospital’s submissions on its cross motion established its entitlement to summary judgment in its favor.
In support of its cross motion for summary judgment, the hospital submitted copies of the pleadings, the emergency room records, the X-rays and an affidavit by Dr. Robert Levitón, Director of Emergency Services at Franklin Hospital Medical Center and a board-certified physician in family medicine. In his affidavit, Dr. Levitón stated, that upon review of the bill of particulars, the plaintiff’s testimony at an examination before trial, and the hospital records and X-rays, the hospital and its staff had not deviated in any way from good and accepted standards of emergency medicine, and that the allegations against the hospital were completely without merit. Dr. Levitón noted that both the emergency room physician and the radiologist determined the X-rays to be negative for pathology or fracture, that the emergency room record showed that the plaintiff was discharged with a diagnosis of "sprained ankle”, that she was provided with an ace bandage to support the ankle and crutches to avoid the application of weight on the affected ankle, and that she was advised to see her private physician for follow-up care. Dr. Levitón then stated that, in view of the fact that the X-rays were negative for pathology or a fracture, it was his opinion that the care provided by the hospital was appropriate treatment for the injury. It was also his opinion that the damage to the plaintiff’s left ankle was not caused or contributed to in any way by the treatment provided by the hospital but, rather, that her condition was the result of her original fall and her failure to *475see her private physician until three months after she was discharged.
The emergency room records indicate that the plaintiff was "admitted ambulatory” complaining of an injury to her left ankle after having "fallen in hole”. The nurse’s notes indicate that the plaintiff advised the emergency room staff that she "fell in hole [and] heard a crack”. The physical examination revealed "moderate swelling [of the left] lateral foot. Pulses palpable, neuro intact” and that the plaintiff was "able to move all toes”. The tentative diagnosis was "sprained left ankle”. The radiologist’s report on the X-rays made of the plaintiff’s ankle states that there was "soft tissue swelling around the lateral malleolus” but that there was "no evidence of acute fracture, dislocation or bone destruction. The ankle mortise appears intact”. The indicated "impression” was of "soft tissue swelling”. The emergency room "Follow-up & After Care Instruction” form contains, under the heading "Sprain and Fracture, Severe Bruises”, instructions, inter alia, to elevate the injured part to reduce swelling, to apply ice packs during the first 48 hours and thereafter warm moist packs, and to rewrap elastic bandage if it is too tight or loose. Next to the printed heading of "Other Instructions” is the notation: "Follow-up care Private M.D.”. The plaintiff signed the form, acknowledging that she had received the above instructions, and that she would arrange for follow-up care as instructed.
Since the hospital made a prima facie showing of entitlement to summary judgment, the burden shifted to the plaintiff to produce evidentiary proof in admissible form sufficient to establish the existence of material issues of fact which would require a trial of the action (see, Alvarez v Prospect Hosp., 68 NY2d 320, supra). Thus, it was imperative that the plaintiff "assemble, lay bare and reveal [her] proofs, in order to show that the matters set up in [her complaint] are real and are capable of being established upon a trial” (Di Sabato v Soffes, 9 AD2d 297, 301). However, only the existence of a bona fide issue raised by evidentiary facts and not one based on conclusory or irrelevant allegations will suffice to defeat summary judgment (Rotuba Extruders v Ceppos, 46 NY2d 223, 231), and mere conclusions, expressions of hope, or unsubstantiated allegations or assertions are insufficient (see, Zuckerman v City of New York, 49 NY2d 557, 562).
The plaintiff herein has failed to come forth with any evidentiary proof in admissible form which would defeat the hospital’s entitlement to summary judgment. At most, the *476plaintiff has only set forth conclusory allegations, unsubstantiated assertions, and mere expressions of hope.
In opposition to the hospital’s motion, the plaintiff submitted the affidavit of Dr. Elias D. Sedlin, a board-certified orthopedic surgeon, who opined that the hospital staff failed to appreciate the severity of the plaintiff’s injuries in that she had massive swelling and hematoma formation, and had heard a "pop” at the time of the incident. According to Dr. Sedlin, these are characteristic signs of a complete tear of the lateral collateral ligament of the ankle. Dr. Sedlin stated that an ace bandage is very inadequate treatment for this type of injury, and that a bulky bandage should have been applied, or a splint, as well as either a plaster or air cast, and that the plaintiff should have been referred directly to an orthopedic surgeon experienced with ankle trauma. Had aggressive physical therapy been started early in her post-injury phase, it was more likely than not that the surgical procedure which was subsequently performed would not have been required.
It is well established, however, that expert "opinion evidence must be based on facts in the record or personally known to the witness * * * He cannot reach his conclusion by assuming material facts not supported by [the] evidence” (Cassano v Hagstrom, 5 NY2d 643, 646; Lipsius v White, 91 AD2d 271, 279; Matter of Aetna Cas. & Sur. Co. v Barile, 86 AD2d 362, 364). In this case, Dr. Sedlin’s opinion was clearly based upon "facts” that do not appear in the plaintiff’s medical records at the time of the incident. Dr. Sedlin based his opinion upon the "fact” that the plaintiff had "massive swelling, hematoma formation and * * * heard a pop at the time of the incident”. However, the plaintiff’s emergency room records show that she only suffered moderate, not massive, swelling, and there was no indication of hematoma, and she merely complained of hearing a crack when she twisted her ankle. The plaintiff’s subsequent self-serving statements are insufficient to support the expert’s opinion, especially where, as here, there is no evidence to show that the emergency room records are inaccurate or incomplete. Similarly, the plaintiff’s unsupported assertion that she was never told to seek further medical care is absolutely rebutted by the "Follow-up and After Care Instruction” form that she signed, which clearly directs her to obtain "Follow-up care Private M.D.” (see, Dixon v St. Francis Hosp., 180 AD2d 1009).
Accordingly, the Supreme Court properly granted the hospital’s cross motion for summary judgment.